DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Internet Communications Authorization Form
	The examiner encourages Applicant to file a Form PTO/SB/439 (Internet Communications Authorization) in this application, as was filed in the parent Application No. 16/003,548, on 09/29/2020.  The authorization Applicant provided in that application does not carry forward to the present application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to GB1807534.1. The certified copy has been filed in parent Application No. 16/003,548, filed on 06/08/2018

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings, specifically Figure 4, are objected to.
Figure 4 was replaced in parent Application No. 16/003,548 on 06/17/2021 because reference characters were missing.  Applicant must file the replacement sheet to Figure 4 in this application, for the reasons set forth in parent Application No. 16/003,548.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Title
The title of the invention is objected to as not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title amendment is suggested to make it consistent with the issued parent: 
RELAYING DATA TO HOT STORAGE

Specification
The disclosure is objected to because of the following informalities:
The following Specification paragraphs must be amended to reflect the amendments filed in parent Application No. 16/003,548 on the following dates, for the reasons set forth in that application:
Paragraphs 0036, 0083, 0091 & 0095.  See 11/23/2020 amendment.
Paragraph 0096.  See 06/17/2021 amendment.
Paragraphs 0039-0041 & 0093.  See examiner’s amendment, authorized by Applicant’s representative, in the Notice of Allowance mailed 07/15/2021.
Paragraph 0001 should be updated to reflect the issuance of Application No. 16/003,548.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 & 19 of U.S. Patent No. 11,176,113 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and anticipate the claims of the reference patent.  A claim comparison table appears below.

Present Application 17/518,407 Claim #
USPN 11,176,113 B2 (Parent) Claim #
1. A method comprising: 


indexing, by one or more indexing nodes, a plurality of different portions of a stream of log data to obtain a plurality of indexed portions; 


storing the plurality of indexed portions in one or more cold storage systems; 


storing, in an index catalog, a pointer to a location of each of the plurality of indexed portions stored in the one or more cold storage systems; 

receiving, by one or more search nodes, one or more requests for log data, wherein the indexing is performed by the one or more indexing nodes independently from the receiving by the one or more search nodes; 

in response to determining that a particular search node of the one or more search nodes cannot process a particular request of the one or more requests based on data stored in one or more hot storage systems associated with the particular search node: 

identifying, from the index catalog, a pointer to a location of an indexed portion based on at least part of the particular request; and 

sending the indexed portion to the one or more hot storage systems associated with the particular search node; 

wherein the method is performed using one or more processors.
1. A method, performed by one or more processors, the method comprising: 

receiving a stream of log data from one or more applications; indexing, by one or more indexing nodes, a plurality of different portions of the received stream to obtain a plurality of indexed portions; 

storing an indexed portion of the plurality of indexed portions in a cold storage system; 

storing, in an index catalog, a pointer to a location of the indexed portion in the cold storage system; 


receiving, by one or more search nodes, one or more requests for log data, wherein the indexing is performed by the one or more indexing nodes simultaneously with the receiving by the one or more search nodes; 









identifying, from the index catalog, one or more pointers to corresponding locations of indexed portions based on at least part of the one or more requests for log data; 

sending one or more of the plurality of indexed portions corresponding to the identified one or more pointers to one or more hot storage systems, wherein each of the one or more hot storage systems is associated with at least one search node of the one or more search nodes; and processing, by the associated at least one search node, one or more search requests using the sent one or more indexed portions.

2. The method of claim 1, further comprising: monitoring the stream of log data with respect to a predetermined quantity and allocating the stream of log data to the plurality of different portions for indexing based on the predetermined quantity being reached; and wherein each portion of the plurality of different portions represents a discretely identifiable section of the stream of log data.
2. The method of claim 1, wherein a number of indexing nodes in the one or more indexing nodes increases or decreases in dependence on an amount or a rate of log data in the received stream.

3. The method of claim 2, wherein the predetermined quantity is one or both of an amount of log data and a time period over which the log data is received to provide a plurality of time and/or space bounded portions.
3. The method of claim 1, wherein the plurality of different portions of the received stream of data is immutable.

4. The method of claim 2, further comprising, prior to the predetermined quantity being reached, temporarily indexing the stream of log data into an indexing hot storage system and storing in the index catalog a pointer to the temporarily indexed stream of log data in the indexing hot storage system.
4. The method of claim 1, wherein the plurality of different portions of the received stream of log data is time ordered.

5. The method of claim 4, wherein the temporarily indexed stream of log data is overwritten by additional temporarily indexed stream of log data subsequent to the predetermined quantity being reached.
5. The method of claim 4, wherein one or more of the plurality of indexed portions are automatically deleted from, or overwritten in, the cold storage system after a predetermined period of time.

6. The method of claim 1, wherein a number of indexing nodes in the one or more indexing nodes increases or decreases in dependence on an amount or a rate of log data in the stream of log data.
6. The method of claim 1, further comprising monitoring the received stream of log data with respect to a predetermined quantity and allocating the received stream of log data to the plurality of different portions for indexing based on the predetermined quantity being reached.

7. The method of claim 1, wherein the plurality of different portions of the stream of log data is immutable.
7. The method of claim 6, wherein the predetermined quantity is one or both of an amount of log data and a time period over which the log data is received to provide a plurality of time and/or space bounded portions.

8. The method of claim 1, wherein the plurality of different portions of the stream of log data is time ordered.
8. The method of claim 6, wherein, prior to the predetermined quantity being reached, the method further comprises temporarily indexing the received stream of log data into an indexing hot storage system and storing in the index catalog a pointer to the temporarily indexed log data in the indexing hot storage system.

9. The method of claim 8, wherein one or more of the plurality of indexed portions are automatically deleted from, or overwritten in, the one or more cold storage systems after a predetermined period of time.
9. The method of claim 8, wherein the temporarily indexed log data is overwritten by additional temporarily indexed log data subsequent to the predetermined quantity being reached.

10. The method of claim 1, further comprising storing, in the index catalog, metadata associated with each pointer, wherein the metadata is indicative of the log data stored in the plurality of indexed portions.
10. The method of claim 1, further comprising storing, in the index catalog, metadata associated with each pointer, wherein the metadata is indicative of the log data stored in the plurality of indexed portions.

11. The method of claim 10, wherein the plurality of indexed portions comprises discrete lines of log data, each line conforming to a known schema, and wherein the metadata comprises a portion of the log data from one or more fields of each line defined by the known schema.
11. The method of claim 10, wherein the plurality of indexed portions comprise discrete lines of log data, each line conforming to a known schema, and wherein the metadata comprises a portion of the log data from one or more fields of each line defined by the schema.

12. The method of claim 1, wherein the one or more requests for log data are received through one or more Application Programming Interfaces (API).
12. The method of claim 1, wherein the one or more requests for log data are received through one or more Application Programming Interfaces (API).

13. The method of claim 1, further comprising determining which of the one or more search nodes to send one or more of the plurality of indexed portions to, 

based on available capacity of the one or more hot storage systems associated with each of the one or more search nodes.
13. The method of claim 1, further comprising determining which of the one or more search nodes to send the one or more of the plurality of indexed portions to.

14. The method of claim 13, wherein the determination is based on available capacity of the one or more hot storage systems associated with each of the one or more search nodes.
14. The method of claim 1, further comprising adjusting a number of allocated search nodes, of the one or more search nodes, for receiving and processing the one or more requests for log data based on a variable parameter, 

wherein the variable parameter is based on one or more of a number of requests for log data received over a predetermined period of time and a time for which the sent indexed portions have been stored at the one or more search nodes.
15. The method of claim 1, wherein the method further comprises allocating and/or de-allocating the one or more search nodes for receiving and processing the one or more search requests based on a variable parameter.

16. The method of claim 15, wherein the variable parameter is based on one or more of a number of search requests received over a predetermined time period and a time for which the sent indexed portions have been stored at the one or more search nodes.
15 (similar to claim 1)
19 (similar to claim 1)
16 (similar to claims 2 & 3)
6 & 7
17 (similar to claim 14)
15 & 16
18 (similar to claim 1)
1
19 (similar to claims 2 & 3)
6 & 7
20 (similar to claim 14)
15 & 16



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record, US 2012/0197934 (Zhang), teaches a system arranged to search machine data to generate reports in real time. A search query is provided that includes a plurality of search commands. The search query is parsed to form a main search query and a remote search query. Machine data is collected from remote data sources and evaluated against one of the main and remote search queries to generate a set of search results. The main search query is then evaluated against at least a partial set of the search result to generate at least one report regarding the collected machine data. Initially a search window is pre-populated with historical machine data related to the search query. Over time the historical machine data is replaced with the collected machine data.

	The prior art of record, US 2016/0224600 (Munk), teaches managing storage of machine data. In one embodiment, a method can be provided. The method can include receiving, from one or more data sources, raw machine data; processing the raw machine data to generate processed machine data; storing the processed machine data in a data store; and determining an allocated data size associated with the processed machine data stored in the data store, wherein the allocated data size is the size of the raw machine data corresponding to the processed machine data stored in the data store.

	The prior art of record, US 2016/0301753 (Auch), teaches accessing a distributed shared log that supports a total order over log writes and multiple logical log streams. An embodiment operates by selecting a range of log entries for a logical log stream from the distributed shared log and mapping the selected range of log entries to associated storage units in a plurality of storage units. The selected range of log entries are stored at the associated storage units according to metadata that indexes the selected range of log entries by logical log stream. The selected range of log entries are then requested from the associated storage units based on the mapping. The selected range of log entries for the logical log stream are then returned from the associated storage units based on a scan of the metadata. The received log entries are then reassembled.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 15, & 18.  Thus, independent claims 1, 15 & 18 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/12/2022